NO. 07-08-0085-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 22, 2008



______________________________





ETHEL LETITIA REED, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 121
ST
 DISTRICT COURT OF TERRY COUNTY;



NO. 4813; HON. KELLY MOORE, PRESIDING



_______________________________



Before CAMPBELL, HANCOCK and PIRTLE, JJ.



MEMORANDUM OPINION



Appellant, Ethel Letitia Reed, pled guilty to the offense of evading arrest with a motor vehicle.  Pursuant to a plea bargain, appellant was sentenced to 24 months in a State Jail Facility, with the jail time suspended, and appellant was placed on community supervision for a term of five years.  The State subsequently filed an original and amended motion to revoke her community supervision.  After hearing the proof regarding the State’s amended motion to revoke community supervision, the trial court found appellant had violated certain conditions of community supervision and sentenced appellant to 24 months in a state jail.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of her right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of her right to file a 
pro se
 response.  Appellant has not filed a response
.

By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 1)


Mackey K. Hancock

Justice





Do not publish. 

FOOTNOTES
1: Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.